Citation Nr: 1144122	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a groin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a groin condition.  In perfecting his appeal by submitting a VA Form 9, the Veteran indicated that he wished to have a hearing before the Board at his local RO.  A letter was sent to the Veteran in April 2011, notifying him that his hearing had been scheduled for May 2011.  The record reflects that the Veteran did not appear for his hearing.  

However, in July 2011, the Veteran wrote to the RO and indicated that there had been a miscommunication between himself and his representative as to the purpose of Board hearings, indicated that it was this misunderstanding that caused his absence from the scheduled hearing, and requested that a new hearing be scheduled.  This request was reiterated by the Veteran's recognized service organization in November 2011.  Because the Veteran has indicated his desire for a hearing to present testimony before a member of the Board, remand is required so that one may be scheduled for him.

Accordingly, the case is remanded for the following action:

Transfer the Veteran's case to the Detroit RO.  The Detroit RO must place the Veteran's name on the docket for a hearing before the Board, to be held in-person at the Detroit RO, according to the Veteran's request.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


